CATES, Judge.
Transporting five gallons or more of prohibited alcoholic liquor: sentence on guilty plea one year and one day.
The record is deviod of any colloquy between the judge and the defendant to show compliance with Boykin v. Alabama, 395 U. S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274.
On authority of Honeycutt v. State, 47 Ala.App. 640, 259 So.2d 846, and Walcott v. State, 288 Ala. 546, 263 So.2d 178, the judgment below must be reversed and the cause remanded.
Reversed and remanded.
ALMON, TYSON and HARRIS, JJ., concur.